DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 3-13, 16-18, 20-22, and 24 are pending in this application. Claims 1-2, 14-15, 19, and 23 have been canceled. This is a second non-final office action prompted by applicant’s arguments filed 11/2/21.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/14/13 and the Japanese certified priority document which was filed on 01/18/2015. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6-13, 16-17, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US5508276), Crew et al. (US20030054038), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm, accessed 12/10/15), JP56-127322 (‘322), and Appel et al. (US20080299188).
Applicant’s claim:
A method for producing a solid preparation, comprising the steps of:
preparing an aqueous suspension comprising a cellulosic enteric material in the absence of an organic solvent,
of the steps of preparing an aqueous suspension, partially neutralizing the aqueous suspension, or mixing the partially neutralized aqueous suspension with a plasticizer.

A method for producing a solid preparation, comprising the steps of:
preparing an aqueous suspension comprising a cellulosic enteric material in the absence of an organic solvent,
partially neutralizing the aqueous suspension comprising a cellulosic enteric material with an aqueous alkali solution, wherein a degree of neutralization with the aqueous alkali solution is from 5 to 25 mol% of the carboxy groups of the cellulosic enteric material, and mixing the partially neutralized aqueous suspension with a plasticizer to produce an aqueous enteric coating liquid, and coating a core comprising a drug with an undercoat, and spray coating the undercoat with the produced aqueous enteric coating liquid, wherein the aqueous enteric coating liquid is produced in the absence of a cooling step during all of the steps of the steps of preparing an aqueous suspension, partially neutralizing the aqueous suspension, or mixing the partially neutralized aqueous suspension with a plasticizer.

Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 16-17, 4, 6-7, and 8, Anderson teaches producing solid preparations comprising preparing aqueous enteric coatings which are kept stirring so that agglomeration of the polymer does not occur wherein an aqueous suspension comprising cellulosic enteric material, specifically hydroxypropyl methyl cellulose acetate succinate (having from 4% to 28% carboxyl groups which reads on 21-35% carboxyl groups instantly claimed), which can be partially neutralized with an aqueous solution of ammonium hydroxide/ammonia added to the suspension of polymer in water (that is free of organic solvents), and while they don’t specifically teach that the steps for forming the aqueous suspension are specifically stirred this would have been obvious to one of ordinary skill in the art because Anderson stresses the importance of keeping the suspension homogenous so that agglomeration of the polymer does not occur and 
Regarding claim 16 and claim 3, Anderson teaches wherein the degree of neutralization with the aqueous alkali solution is about 25%, and about 25% would read on the instantly claimed neutralization of 20 mol% of the carboxy groups/succinic acid groups of the cellulosic enteric material which is claimed in both claim 16 and claim 3, and Anderson further teaches wherein the extent of the neutralization may be varied over a range without adversely affecting results or ease of operation of the carboxy groups/succinic acid groups of the cellulosic enteric material (see entire document; Claims 1-3; Col. 6, In. 36-Col. 7, In. 5, see entirety of paragraph discussing neutralization).		
Regarding claim 17, Anderson teaches wherein the degree of neutralization with the aqueous alkali solution is about 25%, which reads on the instantly claimed ranges of 5 to 25% of the carboxy groups/succinic acid groups of the cellulosic enteric material (see entire document; Claims 1-3; Col. 6, In. 36-Col. 7, In. 5, see entirety of paragraph discussing neutralization).		
Regarding claims 9-10, Anderson teaches wherein the plasticizer is used in amounts of 15-30%, but teaches that lower amounts may be required when neutralized/partially 
Regarding claims 11-12, Anderson teaches wherein other excipients can be added to enteric coating at the time of dispersion or addition of acid or to the resulting dispersion, which reads upon the instantly claimed step of mixing the partially neutralized aqueous suspension with an excipient after, before, or during mixing the partially neutralized aqueous suspension with the plasticizer, e.g. talc or titanium dioxide (see entire document; Claims; examples; Col. 7, In. 12-28).											Regarding claim 13, Anderson teaches wherein the aqueous enteric coating liquid can comprise, if necessary, anionic surfactants, e.g. sodium lauryl sulfate/SDS as suspending agents for the cellulosic material (See Col. 7, 12-19). As is evidenced by Monzir, it was well known in the art to dissolve the anionic surfactants such as those taught by Anderson into the water phase and then disperse the second phase into the water and surfactant solution (see Monzir: characteristics of surfactants and emulsions).							
Regarding the instant claims, Anderson also teaches a solid preparation comprising a core comprising a drug and an acid resistant coating comprising cellulosic enteric material (see entire document; Examples; Claims; Abstract; Col. 5, In. 44-Col. 7, In. 28 inclusive; Col. 1, In. 55-61; Col. 1, In. 18-28).		
Regarding claims 16-17, Anderson teaches spray coating a core comprising a drug with the produced enteric coating liquid because they specifically teach using spray nozzles to apply the enteric cellulose polymer suspension, and Anderson also teaches a step of coating a core of a drug with an undercoat (which they call a separating layer) and coating the 
Regarding the claimed absence of cooling steps during all of the steps of preparing an aqueous suspension, partially neutralizing the aqueous suspension, and mixing the partially neutralized aqueous suspension with a plasticizer, Anderson does not teach that cooling is required for any of the above steps, they only stress that cooling can be useful and/or is recommended when spraying the liquid onto tablets, etc. as a enteric film as is discussed above and it is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Anderson further states, 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 3-4, 6-13, 16-17, upon closer reading Anderson does not teach wherein their method requires cooling steps for preparing an aqueous suspension, partially neutralizing the aqueous suspension, and mixing the partially neutralized aqueous suspension with a plasticizer which reads on the instantly claimed method and while Anderson teaches that the prefer cooling when spraying the composition onto tablets as an enteric coating and while they exemplify cooling when adding the plasticizer they do not state that this cooling step is In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding claim 3, Anderson does not specifically teach the degree of neutralization of their examples in mol%, and specifically does not teach wherein the degree of neutralization with the aqueous alkali solution is from 15 to 20 mol% of the carboxy groups of the cellulosic enteric material. However, as discussed above Anderson does teach wherein the extent of the neutralization may be varied over a range without adversely affecting results or ease of operation of the carboxy groups/succinic acid groups of the cellulosic enteric material, and specifically exemplifies ranges of about 25% to about 100% neutralization and about 25% would include the claimed 20 mol% because 20% is about 25%. Further, it would have been obvious to optimize the amount of/degree of neutralization in Anderson to achieve the instantly claimed 15 to 20 mol% of the carboxy groups because as discussed above Anderson expressly teaches wherein the extent of the neutralization may be varied over a range without adversely affecting results or ease of operation of the carboxy groups/succinic acid groups of the cellulosic enteric material (See Col. 6, ln. 59-Col.7, ln. 5), and Anderson expressly exemplified degrees of neutralization of about 25% which would read on 20% because 20% is about 25%. Thus, it would have been obvious to one of ordinary to optimize the degrees of neutralization in order to form effective aqueous enteric coating suspensions especially since the instant claims do not 
Regarding claim 24, Anderson does not specifically teach a step of filtering the aqueous enteric coating material. Anderson teaches using about 10-30% enteric polymer, e.g. HPMCAS in the aqueous suspensions and as is taught by Appel. Appel teaches that it was known in the art to filter out larger particles from tablet coating suspensions which would/could clog the nozzle while spraying the coating liquid onto tablets (See [0178]). 
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of neutralization to the claimed 5-25 mol%, 5-20 mol%, and specifically 15-20 mol% because Anderson teaches neutralizing a portion of the cellulosic polymers when forming enteric coatings using cellulosic polymers and specifically exemplifies about 25% neutralization and the claimed 20 mol% would read on the about 25% taught by Anderson as the instantly claimed 20% is about 25 as taught by Anderson, and further because Anderson does not limit the degrees of neutralization that can be used in their aqueous HPMCAS suspension as they expressly teach that the extent of the neutralization may be varied over a range without adversely affecting results or ease of operation of the carboxy groups/succinic acid groups of the cellulosic enteric material, because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to make the stirred dispersion of the cellulosic polymer and partially neutralize 
It also would have been obvious to one of ordinary skill in the art to filter the enteric coating liquid suspension formulation of Anderson because Appel teaches that it was known in 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US5508276), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm, accessed 12/10/15), JP56-127322 (‘322), and Appel et al. (US20080299188) as applied to claims 3-4, 6-13, 16-17, and 24 above and further in view of Torizuka et al. (US5028604) and Nagahara et al. (US20080138427).
Applicant’s claim:
— The method for producing an aqueous enteric coating liquid according to claim 1, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose phthalate and comprises from 4 to 28% by weight carboxyl groups.
Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the inventions of claims 3-4, 6-13, 16-17, and 24 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claim 5, the combined references do not teach wherein the cellulosic enteric material is hydroxypropylmethyl cellulose phthalate having the instant claimed ranges of carboxyl groups. However, Anderson does teach HPMCAS having from 4% to 28% carboxyl groups, and these deficiencies in the combined references are further addressed by Torizuka and Nagahara.
Regarding claim 5, Torizuka teaches cellulose enteric material for enteric coating tablets/drug formulations wherein the cellulose material is hydroxypropyl methyl cellulose phthalate or hydroxypropylmethyl cellulose acetate succinate (see Col. 18, In. 34-51).
Nagahara teaches that cellulosic enteric suspension formulations of HPMCP and HPMCAS can both be made by dispersing the polymer in water with the appropriate plasticizers, etc. e.g. the process taught by Anderson will work for forming aqueous suspension coating materials of other cellulosic enteric polymers (see [0057]; [0060]; [0064]; [0104]; [0105]).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use hydroxypropylmethyl cellulose phthalate for the hydroxypropylmethyl cellulose acetate succinate in the enteric coatings of the combined references because Anderson teaches that 4% to 28% weight carboxyl groups are useful for forming enteric coating materials, and because Torizuka and Nagahara together teach that hydroxypropylmethyl cellulose phthalate and 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US5508276), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm, accessed 12/10/15), JP56-127322 (‘322), and Appel et al. (US20080299188) as applied to claims 3-4, 6-13, 16-17, and 24 above and further in view of Penhasi et al. (US20100055173).
Applicant’s claim:
 
Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the inventions of claims 3-4, 6-13, 16-17, and 24 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do teach a step of coating a core comprising a drug with an undercoat. However, the combined references do not teach wherein the undercoat comprises hydroxypropyl methyl cellulose. However, this deficiency in the combined references is addressed by Penhasi.
Regarding claim 18, Penhasi teaches forming a subcoat/undercoat on a drug containing tablet core, and wherein the subcoat comprises hydroxypropyl methyl cellulose, and subsequently coating the subcoat/undercoat with a cellulose enteric coating (see entire document; Abstract; [0030-0032]; [0039-0040]; [0069]; [0131]; [0153-0157]; [0206]; [0223-0224]; Claims 42, 48).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to apply a subcoat, comprising the instantly claimed hydroxypropyl methyl cellulose, on a drug containing tablet core and subsequently coat the undercoat with a cellulose enteric coating as taught in the methods and compositions of the combined references because Penhasi teaches that applying a subcoat allows for release of the active agent without it being retained on the outer layer after burst release (see [0030]). Thus, it would have been obvious to 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 20-22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over, Anderson et al. (US5508276), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm), JP56-127322 (‘322), and Appel et al. (US20080299188) as applied to claims 3-4, 6-13, 16-17, and 24 above and further in view of Aqoat (http://www.elementoorganika.ru/files/aqoat, disclosed to have been available/patented in Japan since 1987 and 2004 for Korea, US, and parts of Europe, etc., and document appears to be dated 10/2005 (See last page bottom corner)).
Applicant’s claim:
The method for producing an aqueous enteric coating liquid according to claim 16, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose acetate succinate and comprises from 20 to 24% by weight methoxyl groups, 5 to 9% by weight hydroxypropoxyl groups, 5 to 9% by weight acetyl groups, and 14 to 18% by weight succinoyl groups.
The method for producing an aqueous enteric coating liquid according to claim 16, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose acetate succinate and comprises 
The method for producing an aqueous enteric coating liquid according to claim 16, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose acetate succinate and comprises from 22 to 26% by weight methoxyl groups, 6 to 10% by weight hydroxypropoxyl groups, 10 to 14% by weight acetyl groups, and 4 to 8% by weight succinoyl groups.
 Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the inventions of claims 3-4, 6-13, 16-17, and 24 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 20-22, the combined references do not specifically teach wherein the cellulosic enteric material is HPMCAS comprising from 20-24% by weight methoxyl groups, 5-9% by weight hydroxypropoxyl groups, 5 to 9% by weight acetyl groups, and 14 to 18% by weight succinoyl groups, and/or 21 to 25% by weight methoxyl groups, 5 to 9% by weight hydroxypropoxyl groups, 7-11% by weight acetyl groups, and 10 to 14% by weight succinoyl groups, and/or 22 to 26% by weight methoxyl groups, 6-10% by weight hydroxypropoxyl groups, 10-14% by weight acetyl groups, and 4-8% by weight succinoyl groups. However, these are the distributions of HPMCAS sold by Shin-Etsu as AS-L, AS-M and AS-H respectively, which were known in the art to be used as enteric coating HPMCAS as is taught by Aqoat and these are the preferred HPMCAS taught in the instant specification so they must obviously have the claimed ranges of acetyl, succinoyl, methoxyl and hydroxylpropoxyl groups instantly claimed (see pg. 5, available grades; applications pg. 8).  
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to use the known HPMCAS grades/specific AS-M, AS-L, and AS-H as enteric coating 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 11/2/21, have prompted the revised grounds of rejection presented herein in this second non-final office action as applicant’s arguments against the prior art Roth were persuasive with respect to their neutralization being different from the instantly claimed neutralization and the neutralization taught by Anderson. This prompted the new grounds of rejection in this second-non final office action. 
	Applicants firstly argue that the combination of references does not disclose each and every element recited in the pending claims more particularly applicant’s argue that the prior art does not disclose or suggest the recited step of partially neutralizing the aqueous suspension comprising a cellulosic enteric material with an aqueous alkali solution, wherein a degree of 
	Applicant’s then argue that the primary reference is Anderson and that Anderson teaches a neutralization step of from 25% to 100 mol% and that this range does not read on applicants amended range. The examiner respectfully disagrees because Anderson actually teaches at Col. 6, ln. 59-Col. 7, ln. 5 which is cited in the above office action that, “The extent of neutralization may be varied over a range without adversely affecting results or ease of operation.” Then Anderson exemplifies that for example ranges with from about 25% to about 100% neutralization is preferred, and the about 25% of Anderson would read on the claimed range of 20% because about 25% as taught by the prior art would include the claimed 20%. Further, Anderson goes on this section to say that, the enteric polymer in the resulting product after drying is neutralized to a lesser extent than when applied. When neutralized or partially neutralized HPMCAS is applied, the HPMCAS in the final product is from about 0% to about 25% neutralized, more preferably from 0% to about 15% neutralized. Thus, it would have been routine for one of ordinary skill in the art to optimize the degree of neutralization in Anderson to read on the claimed 5 to 2% more, specifically 15-20 mol% because Anderson teaches that the degree/percentage of neutralization is not limited, because it may be varied over a range without adversely affecting the results or ease of operation as is discussed above. 
	Applicants then argue that the examples of Anderson disclose cooling when the HPMCAS is partially neutralized and they argue that this cooling is necessary as per the examples of Anderson. The examiner respectfully points out that the teachings of Anderson are not limited to the examples and that the reference is prior art for all it teaches including non-preferred embodiments. As previously discussed, Anderson expressly teaches at Col. 6, “When HPMCAS is used, in particular, it is advisable to cool the suspension below 20°C.” However, adviseable/desireable to keep the mixture at 30 °C or less, as 30 °C is 86 degrees Fahrenheit, and room temperature is around 70F/20 °C no special cooling is required except by keeping/maintaining the formulation at room temperature which is the temperature that Anderson teaches is fine for forming their formulation at as while they prefer cooling they do not state is it required/critical for the liquid formulation as is argued by applicant’s (See Anderson advisable to cool the suspension below 20°C…” However, advisable does not mean the cooling is required for the coating to work or be sprayable as is asserted by applicants, as is discussed above. Advisable, is the preference of Anderson, not a requirement for their composition/suspension to function. Further, in this same section, e.g. Col. 6, ln. 15-35, Anderson states, “Since spray nozzles and tubing are exposed to hot air n the usual fluid bed type equipment, care must be taken to assure that the suspension is kept moving briskly through the equipment to cool the tubing and nozzle. When HPMCAS is used, in particular, it is advisable to cool the suspension below 20 °C before application…which reads on cooling it after applicants last uncooled step, e.g. cooling it after it is mixed with the plasticizer, e.g. Anderson does not require cooling while forming the suspension with the partially neutralized HPMCAS as per their broad disclosure, and it is known that, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Further, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). "The use of patents as references is not limited to what the patentees describe as their In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).
	Applicants then argue that unexpectedly their method is more effective when the neutralization becomes lower which is unexpected based on the teachings of Anderson. However, it is unclear to the examiner where these unexpected results as compared to Anderson are/were presented. Is it a comparative example? Further, applicant’s argued unexpected results, e.g. if these results are the results presented in the specification are not commensurate in scope with the instant claims which allow for any and all amounts of cellulosic material in the aqueous suspension, e.g. 1 molecule reads on the instant claims. Whereas, applicants results use HPMCAS in concentrations of 10% by weight based on the total weight of the aqueous suspension/dispersion, which is not any concentration of cellulose enteric material as is instantly claimed. Further applicant’s have tested HPMCAS and HPMCP and applicants argued results have only been demonstrated with these cellulosic enteric materials not any and all cellulosic materials as is instantly claimed. Thus, the examiner maintains that from the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention at this time.

Conclusion
	Claims 3-13, 16-18, 20-22, and 24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616